Citation Nr: 0932945	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tardive dyskinesia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1957 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in evaluating 
the current level of disability for the Veteran's service-
connected tardive dyskinesia.

The Veteran was last afforded a VA examination in connection 
with his service-connected disability in December 2005.  In 
June 2009, the Veteran submitted a statement in which he 
noted that his disability had worsened.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability.  See Floyd v. Brown, 9 Vet.App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  In this case, the Veteran's 
assertion, coupled with the fact that the service-connected 
disability at issue was last examined nearly four years ago, 
indicates that sufficient evidence is not of record to fairly 
evaluate these claims at this time. 

Further, the Board notes that the Veteran's tardive 
dyskinesia has been evaluated under two different diagnostic 
codes over the course of his appeal, specifically for 
neuralgia per Diagnostic Code 8409, and convulsive tic, per 
Diagnostic Code 8103, as noted in the October 2006 statement 
of the case.  See 38 C.F.R. §§ 4142(a), Diagnostic Codes 
8103, 8409.  While the Veteran was provided notice in May 
2009 concerning the criteria necessary to obtain a higher 
rating in accordance with Diagnostic Code 8409, the criteria 
enumerated in Diagnostic Code 8103 was omitted.  As such, the 
RO should issue a letter in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) in compliance with 
Vasquez- Flores v. Peake, 22 Vet. App. 37 (2008), to include 
rating criteria pursuant to Diagnostic Code 8103.

The Board observes that the most recent medical evidence 
contained in the claims folder consists of VA treatment 
records from the VA's Harry S. Truman Memorial Hospital in 
Columbia, Missouri, received in February 2006.  On remand, 
the Veteran should be asked to identify all sources of 
treatment for his tardive dyskinesia since February 2006. 

The Board further observes that, during the Veteran's 
December 2005 VA examination, he indicated that he received 
treatment at the Mexico Veterans Home in Mexico, Missouri.  
On remand, the RO should associate any pertinent treatment 
records from this facility with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should issue a letter in 
accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) in 
compliance with Vasquez- Flores v. Peake, 
22 Vet. App. 37 (2008), to include rating 
criteria pursuant to Diagnostic Code 8103.

2.  The RO/AMC should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his tardive 
dyskinesia since February 2006.  After 
securing the necessary release, the RO 
should obtain these records.  If no such 
records exist, that fact should be noted 
in the claims folder. 

The RO/AMC should ask the Veteran to 
execute an authorization form allow VA to 
obtain any available treatment records 
from the Mexico Veterans Home in Mexico, 
Missouri.  Should the Veteran fail to 
return the authorization form, or if 
records from this facility are unavailable 
following a VA records request, that fact 
should be noted in the claims folder. 

3.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
neurological examination in order to 
ascertain the current nature and extent of 
the Veteran's service-connected tardive 
dyskinesia.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The report must 
include a discussion as to the severity of 
any conclusive tic, if present, as well as 
the current degree of paralysis of the 
glossopharyngeal nerve.  The claims folder 
must be made available to the examiner for 
review, and the examiner must indicate 
whether such a review was performed.  

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


